DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 5-7, 11 and  17.
Applicant cancelled claim 15.
Status of claims:
Claim 1-14 and 16-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 is dependent on claim 15, where claim 15 is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US20210211975) (hereinafter Prabhakar) in view of Qiao et al. (US20220248318) (hereinafter Qiao) (see provisional application 62/947,996).

Per claim 1, Prabhakar discloses a method, comprising: performing registration with a Public
Land Mobile Network (PLMN) over a first radio access technology (RAT) access type and a second RAT
access type by a user equipment (UE) in a 5G system (5GS) (paragraphs 0169 and 0170, i.e. PLMNs
may be standalone, but are also often interconnected with a fixed system such as the public switched
telephone network (PSTN). A PLMN typically includes several cellular technologies like GSM/2G,
UMTS/3G, LTE/4G, and/or 5G/NR and/or public network integrated NPN, which may be a network slice
instance of a regular PLMN, where UEs which are only authorized to access regular PLMN services, and
UEs which may simultaneously access both NPN services as well as PLMN services); obtaining a first
allowed-network slice selection assistance information (NSSAI) for the first RAT access type and a
second allowed NSSAI for the second RAT access type (paragraphs 0215 and 0216, i.e. during every
mobility registration update, the UE and network may renegotiate the list of allowed NSSAIs. For example, every time the UE moves into a new registration/tracking area, the UE and network may
renegotiate the list of allowed NSSAIs. The network may thus indicate to the UE whether or not the UE is
allowed to access that network slice, therefore examiner interprets when UE moves from one location to
another [ RAT1 to RAT 2] allowed NSSAls are negotiated, which essentially states that there are allowed
NSSAls at each location or from RAT 1 to RAT2); determining whether a single-NSSAI (S-NSSAI) of a
protocol data unit (PDU) session belongs to the first allowed-NSSAI and the second allowed-NSSAI
(paragraph 0216 and 0223, i.e. the UE may send a packet data unit (PDU) session establishment request
with an S-NSSAI [containing the NPN NSI], and may also provide an HPLMN mapping for this S-NSSA
and the UE may receive UE route selection policy [URSP] rules with DNN, and route and traffic descriptor
details about how to access each NSI of this NPN, along with the indication regarding the association of
the S-NSSAI [NPN, PLMN, or both]); and transmitting a PDU session establishment request to establish
the PDU session as a multi-access (MA) PDU session in the 5GS (paragraph 0216, i.e. in order to
seamlessly access the NSI corresponding to the public integrated NPN, the UE may send a packet data
unit (PDU) session establishment request with an S-NSSAI [containing the NPN NSI], and may also
provide an HPLMN mapping for this S-NSSAI) but fails to explicitly disclose  wherein the first RAT is a 3GPP and the second RAT is a non-3GPP and the MA PDU session has user plane resources established over both 3GPP and non-3GPP with the PLMN.
	In an analogous field of endeavor, Qiao discloses wherein the first RAT is a 3GPP and the second RAT is a non-3GPP  (paragraph 0158, i.e. UE 100 connected via non-3GPP access 165 or connected via 3GPP access 105 and non-3GPP access 165 simultaneously, support of a coordinated RM context valid over 3GPP access 105 and non 3GPP access)and the MA PDU session has user plane resources established over both 3GPP and non-3GPP with the PLMN (paragraphs 0245 and 0250, i.e.  the service request procedure may be used to activate a user plane connection for an established PDU session. The service request procedure may be triggered by the UE 100 or the 5GC and if the service request over 3GPP access may be triggered in response to a paging indicating non-3GPP access, the NAS service request message may identify in the list of allowed PDU sessions the list of PDU sessions associated with the non-3GPP access that may be re-activated over 3GPP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Qiao into the invention of
Prabhakar, where Prabhakar provides  wireless communications, including providing support in mobile devices for access to and communication over non-public wireless communication networks, also referred to as private networks and Qiao provides a visited session management function of a visited public land mobile network (PLMN) sends, to a home session management function of a home PLMN of a wireless device, a request of the wireless device for a packet data unit, PDU, session in a network slice in order to provide better quality of service by having existing technologies support control of number UE’s and/or number of PDU sessions per network slice and if quotas are reached in first network slice,  a NSSF may determine a second network slice , See Qiao, paragraphs 0359 and 0360.

 Per claim 2, the combination discloses the method of Claim 1, wherein Prabhakar discloses the first or the second allowed-NSSAI is obtained (paragraph 0215, i.e. allowed NSSAls) via a registration accept or a configuration update command message from the PLMN (paragraph 0200, i.e. when the AMF 708 receives a registration request from a UE 712 located in an eSNPN and the NMF 706 may accept the query and map eSNPNs for UE 712. The list of eSNPNs may then be retrieved by AMF 708, which may transmit the eSNPN list to the UE 712 as part of the Registration Accept [RA] message).
Per claim 3, the combination discloses the method of Claim 1, wherein Prabhakar discloses the PDU session establishment request is sent with a request type information element (IE) set to "MA PDU request" (paragraph 0216 and 0224, i.e. the UE may send a packet data unit (PDU) session establishment request with an S- NSSAI (containing the NPN NSI), and may also provide an HPLMN mapping for this S-NSSAI, where new parameters (or parameter values) may be added to the S-NSSAI IE for NPN and A UE supporting simultaneous connectivity to an SNPN and a PLMN may perform network selection as applicable for gaining access to the SNPN network and the PLMN network, examiner interprets that set to MA pdu request [8gpp and non 3gpp], similar PLMN and SNPN utilizing both networks).
Per claim 4, refer to the same rationale as explained in claim 3, however see paragraph 200,
when the AMF 708 receives a registration request from a UE 712 located in an eSNPN, the AMF 708 may query the NMF 706 to validate the credentials and retrieve the eSNPN list for UE 712. The NMF 706 may accept the query and map eSNPNs for UE 712. The list of eSNPNs may then be retrieved by AMF 708, which may transmit the eSNPN list to the UE 712 as part of the Registration Accept (RA) message. In order for the RA message to carry the eSNPN list, a new “eSNPN" information element (IE) may be added to the RA message).
	Per claim 5, the combination discloses the method of Claim 1, wherein Qiao discloses the UE establishes the MA PDU session over the first RAT access type and the second RAT access type in a single step when the UE registers to the same PLMN (paragraph 0158, UE 100 connected via non-3GPP access 165 or connected via 3GPP access 105 and non-3GPP access 165 simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Qiao into the invention of
Prabhakar in order to provide better quality of service by having existing technologies support control of number UE’s and/or number of PDU sessions per network slice being  connected  over 3GPP access 105 and non 3GPP access 165, see Qiao paragraphs 0158, 0359 and 0360.
	Per claims 6, the combination discloses the method of Claim 1, wherein Qiao discloses the UE establishes the MA PDU session over the first RAT access type and the second RAT access type in two separate steps when the UE registers to different PLMNs (paragraph 0237, i.e.  if the UE 100 registers to the same AMF 155 it has already registered to a non-3GPP access [e.g., the UE 100 is registered over a non-3GPP access and may initiate the registration procedure to add a 3GPP access], the new AMF 155 may register with the UDM 140 using Nudm_UECM_Registration and may subscribe to be notified when the UDM 140 may deregister the AMF 155, and in paragraph 0243, i.e. the UE 100 may remove locally any internal resources related to PDU sessions that are not marked as established in the received PDU session status. In an example, when the UE 100 is connected to the two AMF 155 belonging to different PLMN via 3GPP access and non-3GPP access then the UE 100 may remove locally any internal resources related to the PDU session of the current PLMN) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Qiao into the invention of
Prabhakar in order to provide better quality of service by having existing technologies support control of number UE’s and/or number of PDU sessions per network slice being connected  over 3GPP access 105 and non 3GPP access 165 with different PLMN’s , see Qiao paragraphs 0195, 0201 and 0359.
	Per claim 7, refer to the same rationale as explained in claim 1 (Prabhakar discloses paragraph 0124 for transmitter, for UE device, Fig 2).
	Per claim 8, refer to the same rationale as explained in claim 2.
	Per claim 9, refer to the same rationale as explained in claim 3.
	Per claim 10, refer to the same rationale as explained in claim 4.
	Per claim 11, refer to the same rationale as explained in claim 7, Prabhakar discloses transmitting a PDU session modification request to upgrade the PDU session to a multi-access (MA) PDU session in the 5GS.,see paragraph 0204, i.e. one or more SNPNs may be added to the eSNPN/ReSNPN list stored in the NMF. The AF 1108 may instruct (e.g. request) the NMF 1106 to add new SNPN(s) to the eSNPN/ReSNPN list (1110). The NMF 1106 may acknowledge the request and add the new SNPN(s) to the eSNPN/ReSNPN list, and send a response to AF 1108 indicative of the list having been updated (1112). The AMF 1104 may send a configuration update command to UE 1102.
	Per claim 12, refer to the same rationale as explained in claim 2.
	Per claim 13, refer to the same rationale as explained in claim 3.
	Per claim 14, refer to the same rationale as explained in claim 4.
	Per claim 16, refer to the same rationale as explained in claim 11.
	Per claim 17, refer to the same rationale as explained in claim 11, (Prabhakar discloses in paragraph 0152, for controllers  and paragraph 0124 for transmitter).
	Per claim 18, refer to the same rationale as explained in claim 2.
	Per claim 19, refer to the same rationale as explained in claim 3.
	Per claim 20, refer to the same rationale as explained in claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647